Per Curiam.
In each of the cases involved, the trial judges granted defendants’ motion for summary judgment under GCR 1963, 117.2(1). Each appeal questions the propriety of summary disposition. It is apparent that the cause of litigation in each instance is disagreement between the mayor and the city council of Roseville as to their respective authority in the municipal affairs of their community.
We perceive no jurisprudential purpose to be served by lengthy discussion of the issues raised on appeal, and, conceivably, by doing so, we would add to the existing disharmony between these municipal officials.
We have reviewed the trial court records and we have considered the briefs filed by the parties. We are not persuaded that the trial judges erred in granting summary judgment for defendants.
Affirmed but without costs, a public question being involved.